Citation Nr: 1400428	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-27 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in conjunction with treatment at Vanderbilt University on November 27, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Murfreesboro, Tennessee, which is the agency of original jurisdiction (AOJ) in this matter.   

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claim.  A review of the documents in such folder reveals a November 2013 Appellant's Brief.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the VAMC via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran received private medical treatment on November 27, 2007 at Vanderbilt University Medical Center.  This report notes that the Veteran had a history of right internal carotid artery terminus aneurysm coiled in February 2006.  The Veteran underwent (1) transfemoral right cervical carotid angiography, (2) transfemoral intracranial right carotid angiography including 3D rotational angiography, and (3) left external iliac and limited left lower extremity angiography.  The impression was no evidence of recanalization or coil compacting on of the right internal carotid artery terminus aneurysm.  It was recommended that the Veteran undergo a 30 month follow-up one year from the date of the visit.  

At the time of this private treatment, the Veteran was not service-connected for any disabilities, but was in receipt of nonservice-connected pension benefits.  Notably, neither the private medical report states, nor does the Veteran allege, that this treatment was provided during any "emergency" situation.  See e.g., September 2008 Substantive Appeal.  Rather, the Veteran contends that the central issue here is whether VA provided prior authorization for this private treatment, such that all costs incurred should be covered by VA.  See 38 U.S.C.A. § 1703(a)(1) (West 2002); 38 C.F.R. § 17.52(a)(1) (2013).

By way of background, VA contracted with Vanderbilt University Medical Center to provide the Veteran with private medical treatment for his endovascular coiling of aneurysm from December 27, 2005 to July 31, 2006.  See undated VA computerized authorization form.  The Veteran says he did not realize the contract for authorization between VA and Vanderbilt University Medical Center had expired on July 31, 2006.  He assumed that, since Vanderbilt University Medical Center subsequently contacted him to schedule a follow-up appointment on November 27, 2007, they were acting as agents on behalf of VA in a contractual relationship.  He did not understand why VA would pay for the February 2006 surgery and July 2006 follow-up appointment but not pay for the "one year follow-up" (actually, an 18 month follow-up) in November 2007.  Significantly, the Veteran contends that his private physician at Vanderbilt University Medical Center told him that VA did not have the proper equipment to perform a follow-up evaluation of the Veteran's prior aneurysm.  See July 2008 Notice of Disagreement (NOD); September 2008 Substantive Appeal.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2013).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision. 

In addition, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3). 

Initially, the Board emphasizes that the central issue in this case is whether, under 38 U.S.C.A. § 1703(a)(1), VA provided prior authorization for the Veteran's private treatment at Vanderbilt University Medical Center on November 27, 2007.  The Board realizes that when the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that can allow for him to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. §§ 1725  and 1728 (West 2002 & Supp. 2013).  However, neither 38 U.S.C.A. §§ 1725  and 1728 is applicable here as both of these statutes require that the treatment rendered has to be for "emergency treatment." 

As noted above, in the present case, the Veteran admits that his private treatment for his aneurysm on November 27, 2007 at Vanderbilt University Medical Center was not an "emergent" circumstance.  See September 2008 Substantive Appeal; November 27, 2007 Vanderbilt University Medical Center treatment report. Therefore, neither 38 U.S.C.A. §§ 1725  and 1728 for unauthorized medical expenses applies here.  The only issue in the present case is whether prior authorization exists under 38 U.S.C.A. § 1703(a)(1). 

However, before addressing the merits of the claim, the Board finds that additional development of the evidence is required.

First, VA's duty to assist includes obtaining "other" relevant VA records identified by the Veteran, including records from non-VA facilities providing treatment at VA expense.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2013).  In this regard, aside from the undated VA computerized authorization form showing that VA contracted with Vanderbilt University Medical Center to provide the Veteran with private medical treatment for his endovascular coiling of aneurysm from December 27, 2005 to July 31, 2006, there is no other VA correspondence, appointment schedules, etc., related to this contractual treatment with Vanderbilt University Medical Center.  As there may be additional VA records pertinent to the claim, the AOJ should take appropriate steps to determine whether these relevant VA records exist, and if so, to obtain them on remand.

Second, while the claims file shows that the Veteran right internal carotid artery terminus aneurysm coiled at Vanderbilt University Medical Center with a follow-up appointment in July 2006, the actual medical records regarding this treatment are not associated with the claims file.  As these records may be pertinent to the claim, the AOJ should take appropriate steps to obtain them on remand.  In securing these records, it may be necessary for the Veteran to complete authorization forms (VA Forms 21-4142).   

Third, pertinent VA regulations provide that a statement of the case (SOC) issued to an appellant must be complete enough to allow the appellant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2013).  As relevant to this particular matter, the August 2008 SOC failed to address the pertinent laws and regulations in the present case for prior authorization - 38 U.S.C.A. § 1703(a)  and 38 C.F.R. §§ 17.52, 17.53, 17.54.  To ensure due process, on remand, the AOJ should issue a Supplemental Statement of the Case (SSOC) that includes the laws and regulations relevant to central issue in this case - prior authorization under 38 U.S.C.A. § 1703(a)  and 38 C.F.R. §§ 17.52, 17.53, 17.54.  In essence, this SSOC should include citation to the relevant laws and discussion of whether there was prior authorization for private treatment under 38 U.S.C.A. § 1703(a).

Accordingly, the claim is REMANDED for the following:

1.  Contact the VAMC in Murfreesboro, Tennessee, and attempt to secure all VA correspondence, appointment schedules, etc., related to the Veteran's contractual treatment with Vanderbilt University Medical Center.  This should include a copy of the purchase order / VA contract with Vanderbilt University Medical Center for the 2005 to 2006 timeframe, if available.  All attempts to secure these records, and any response received, must be documented in the claims folder.  If no records are available, a response to that effect is required and should be associated with the claims file.

2.  Attempt to secure all documentation for the Veteran's private treatment at Vanderbilt University Medical Center, including medical records of his diagnoses and treatment plan from 2005 to 2007, as well as a copy of the purchase order / VA contract with Vanderbilt University Medical Center for the 2005 to 2007 timeframe, if available.  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. See 38 C.F.R. § 3.159(c)(1).  If necessary to secure these private records, ask that the Veteran complete and return the necessary authorization (VA Form 21-4142).

3.  Thereafter, readjudicate the Veteran's claim in light of the additional evidence of record.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC.  This SSOC should address and include the laws and regulations relevant to central issue in this case - prior authorization under 38 U.S.C.A. 
§ 1703(a)  and 38 C.F.R. §§ 17.52, 17.53, 17.54.  Since the Veteran has conceded there was no "emergency treatment", neither 38 U.S.C.A. §§ 1725  nor 1728 applies here for unauthorized medical expenses.  The only issue on appeal is whether there was prior authorization under 38 U.S.C.A. § 1703(a).  An appropriate period of time should be allowed for response from the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


